ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
River Ridge Development Authority                )      ASBCA No. 58981
                                                 )
Under Contract No. DACA27-l-02-477               )

APPEARANCES FOR THE APPELLANT:                          Barry P. Steinberg, Esq.
                                                        Joseph L. Fuller, Esq.
                                                         Kutak Rock, LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Thomas H. Gourlay, Jr., Esq.
                                                         Engineer Chief Trial Attorney
                                                        Tarrah M. Beavin, Esq.
                                                        Lisa M. Patrick Esq.
                                                         Engineer Trial Attorneys
                                                         U.S. Army Engineer District, Louisville

                  OPINION BY ADMINISTRATIVE JUDGE CLARKE

        The Indiana Army Ammunition Plant was leased to the River Ridge Development
Authority (RRDA) for the ultimate purpose of transferring the property to the State of
Indiana. The lease provided that certain costs could be offset as a credit against the fair
market rental each year. RRDA disputes the Army's "disallowance" of certain costs as
credits. We have jurisdiction pursuant to the Contract Disputes Act of 1978 (CDA),
41 U.S.C. §§ 7101-7109. The parties chose to submit the case on the record pursuant to
Board Rule 11. We decide entitlement only. We sustain the appeal in part.

                                   FINDINGS OF FACT

       1. In 1992 the Army placed the Indiana Army Ammunition Plant in Charlestown,
Indiana (INAAP), into caretaker status after over 40 years of INAAP producing, storing,
and bagging reactive material, including smokeless powder, black powder, and powder
charges for cannons and mortars (stip. ~ 1). 1

       2. The State of Indiana recognized the INAAP Reuse Authority (RA) as an
authorized local reuse authority in accordance with Indiana Code, Title 36, Article 7,




1
    The parties entered into a joint stipulation of fact (stip.) dated 22 August 2014.
Chapter 30, et seq. INAAP Reuse Authority changed its name on 14 April 2004 to the
River Ridge Development Authority (appellant). 2 (Stip. ii 5)

       3. Public Law (Pub. L.) No. 105-261, section 2843, authorized the Army to
convey approximately 4,660 acres of INAAP to RRDA for purposes of developing an
industrial park, which the Army designated parcel 1 and later confirmed the acreage of
parcel 1 to be approximately 4,390 acres (stip. ii 6). Parcel 2, consisting of approximately
1,514 acres was claimed by RRDA during state and local screening of federal excess
property. Pub. L. No. 105-261, section 2843, does not authorize the Army to include an
indemnification clause in the contract conveying INAAP to RRDA. 112 Stat. 2217-18.

        4. On 30 October 2000, the Army and RRDA entered into a Memorandum of
Agreement (MOA) for the transfer of the Indiana Army Ammunition Plant and Interim
Lease No. DACA27-l-00-037 (Interim Lease) (stip. ii 8; R4, tab 2 at 11 3 ; supp. R4, tab Q
at 31).

TheMOA

       5. The MOA declared that the INAAP was excess to the needs of the Army and
that parcels 1 and 2 (The Property) would be "transferred" to RRDA as provided in the
MOA (stip. ii 9; R4, tab 2 at 11-12). Section 2.05 reads in part:

               The Reuse Authority shall pay all expenses for surveys; title
               insurance costs; real estate transfer taxes, if any; recording
               fees; and all other reasonable costs/expenses associated with
               the transfer/conveyance of The Property and personality
               [sic]. This MOA will be an exhibit to the lease.

(R4, tab 2 at 15)

        6. Section 3.02 of the MOA states in part:

               The Army shall remain responsible for all losses and
               damages to The Property by fire, wind storm, casualty, or
               other cause, and for liabilities that may arise due to the
               activities of the Army's officers, agents, and employees,
               occurring on The Property or related thereto and prior to
               leasing or conveyance of The Property to the Reuse
               Authority and subject to the terms of the Interim Lease.


2
    While the name change was not effective until 14 April 2004, we will refer
        hereinafter to the INAAP RA as RRDA.
3
    Page numbers in Rule 4 file citations are to the consecutively-stamped numbers.

                                             2
                   This provision applies only to the extent that the loss,
                   damage, or liability is not attributable to the activities of
                   the Reuse Authority or its officers, employees, agents,
                   contractors, licensees, or sublessees prior to or during the
                   lease term. Notwithstanding the foregoing, the Army shall
                   have no obligation to repair, replace or demolish property
                   damaged or destroyed prior to transfer, but the Army shall
                   take reasonably appropriate measures to ensure that the
                   portion of The Property upon which the buildings or
                   structures are located is rendered safe in accordance with
                   applicable Federal regulations.

(Stip. ~ 12; R4, tab 2 at 15-16)

         7. Section 3.03 C. of the MOA states in part:

                   The Reuse Authority shall indemnify and hold the Army
                   harmless from all claims, liability, loss, cost, or damage
                   that may occur as a result of the Reuse Authority's
                   undertakings under this Section 3.03, except where such
                   claims, liability, loss, cost, or damage is the result of:

                   ( 1)  the negligence or misconduct of the Army or its
                   employees, agents, or contractors; or

                   (2)    the existence of any hazardous substance, pollutant
                   or contaminant, or petroleum or petroleum derivative on
                   The Property, or portion thereof, prior to the leasing of
                   such Property by the Reuse Authority, to the extent that the
                   Reuse Authority has not contributed to the release of said
                   hazardous substance, pollutant or contaminant, or
                   petroleum or petroleum derivative.

(Stip.   ~   13; R4, tab 2 at 17)

         8. Section 4.01 of the MOA states in part:

                   For and in consideration of the leasing of The Property, to
                   include the personal property, the Reuse Authority agrees
                   to the following terms and conditions:




                                                 3
                      A. Provide O&M [Operations and Maintenance] for
               the entire installation .... The O&M expenditures will be
               considered as offsets to Fair Market Rental (FMR).

(Stip. ii 14; R4, tab 2 at 18)

       9. Section 6.03 of the MOA states in part:

               The Army agrees to complete the environmental cleanup
               of the Property and provide the applicable warranties and
               covenants as required by Section 120(h) of CERCLA and
               other applicable law and regulation, subject to the
               availability of appropriated funds .... The Reuse Authority
               or any successor, assignee, transferee, lender, contractor or
               lessee of the Reuse Authority or its successors or assigns,
               shall have no obligation to fund, participate in, or complete
               the cleanup of existing hazardous substances, pollutants or
               contamination ("Existing Contamination") on or adjacent
               to The Property ....

(Stip. ii 15; R4, tab 2 at 22)

       10. Section 6.07 of the MOA states:

               The Reuse Authority acknowledges receipt of and has
               reviewed and carefully inspected the Environmental
               Baseline [Study] ("EBS") for the Property dated August
               1998 and November 1998.

(Stip. ii 16; R4, tab 2 at 23)

The Environmental Baseline Study (EBS)

        11. The EBS documented the results of a study of all current and past
tenant-leased properties within the boundaries of INAAP. The stated purpose was to
"document whether or not hazardous substances were stored, used, released, and/or
disposed on INAAP property by current or past Facility-Use tenants" (supp. R4, tab Bat
1-1 ). The EBS grouped the properties into three classes

               Class I:   Locations/tenants where little or no potential
                          exists for environmental contamination (office
                          space, warehousing and storage facilities).



                                             4
               Class II: Locations/tenants where some potential exists
                         for environmental contamination (machine
                         shops, manufacturing, chemical storage).

               Class III: Locations/tenants where high potential exists for
                          environmental contamination or with known
                          environmental contamination situations (tank
                          farms, scrap metal operations).

(Id.) The EBS included maps, narrative descriptions for each location/tenant and pictures
(supp. R4, tab B).

The Interim Lease 4

        12. The Interim Lease stated the fair rental value of The Property at the time of
execution of the Interim Lease was $1,594,424 and that the projected cost of operation
and maintenance required by the Army's Operations and Maintenance Plan (O&M Plan)
was $1,889,438. The Interim Lease states that the "Secretary agrees that all documented
costs, which are directly related to improvement, operation, maintenance, protection and
repair, as described in Exhibit D[51, will be applied as an offset to the fair rental due to the
Lessor under this Lease." (Stip. ii 18; supp. R4, tab Q at 4-5, ii 3.a., c., d.)

       13. Interim Lease Condition 14, "HOLD HARMLESS AND INDEMNITY,"
provides that the Lessee assumed "all risks of loss or damage to property and injury or
death to persons" resulting from the condition of the leased premises or its possession or
use by Lessee (supp. R4, tab Q at 11-12). Lessee waives all claims against Lessor and
indemnifies and holds harmless the Lessor from any liabilities resulting from Lessee's
possession and/or use of the leased premises (id.). Condition 14 does not include a clause
providing indemnity from the Lessor to the Lessee for release of hazardous material.

The Master Lease

        14. The Master Lease, No. DACA27-l-02-477, dated 2 May 2003, replaced the
Interim Lease and extended the relationship between the Army and RRDA for 25 years
until 2028. The Master Lease was signed by Mr. Dan James, President, INAAP Reuse
Authority, on 23 April 2003 and by Mr. Joseph Whitaker, Deputy Assistant Secretary of
the Army on 2 May 2003. (R4, tab 3 at 70) In the preamble the Master Lease recited,
"Public Law 105-261, Section 2843 authorized the Secretary of the Army to convey
approximately 4,660 acres ofINAAP (Exhibit A) to the INAAP Reuse Authority for the

4
    We do not go into great detail of what is in the Interim Lease because most of what
        is in the Interim Lease is also in the Master Lease (see findings 14-27).
5
    Exhibit Dis the O&M Plan (R4, tab 4).

                                              5
purpose of developing an industrial park to replace all or part of the economic activity lost
at the inactivated plant" (R4, tab 3 at 33). The Army agreed to lease The Property and
RRDA agreed to perform the requirements of the Army O&M Plan in exchange for
offsetting the costs against the Fair Rental Value of The Property, which was stated in the
Master Lease to be $1,723,998, based on government appraisals dated 14 July 1999 and
16 August 1999 (stip., 20; R4, tab 3 at 34-36).

         15. Condition 3.b. of the Master Lease states in part:

                As consideration for the Lease, Lessee agrees to assume
                responsibility for the care, custody, maintenance, repair,
                and protection obligations of the Lessee (safety, security
                including Force Protection, and fire protection including
                HAZMAT), as outlined in Exhibit D, Army Operation and
                Maintenance (O&M) Plan.

(Stip., 21; R4, tab 3 at 35)

        16. Condition 3.c. of the Master Lease states that RRDA may accomplish
environmental restoration projects with the prior written approval of the Army "as
consideration under this Lease up to the appraised value of the annual leasehold interest"
(stip., 40; R4, tab 3 at 36). Condition 3.d. states:

                As portions of the Leased Premises are conveyed to the
                Lessee, the conveyed property will be deleted from the
                Leased Premises and the O&M requirements under Exhibit
                D [O&M Plan] will be adjusted accordingly.

(Stip., 27; R4, tab 3 at 36)

       17. Condition 3. f. of the Master Lease contemplates an annual accounting of
appellant's receipts for subleases on The Property and expenditures related to performing
the requirements of the O&M Plan. The Master Lease provides that RRDA will submit
"detailed documentation certified by an independent Certified Public Accountant,
describing receipts and expenditures related to the Lessee's requirements as outlined in
Exhibit D," 6 and that the Army will evaluate that documentation. The Master Lease
indicates that upon completion of the Army's review, the Army will determine

6   As near as we can determine, this phrase is the sole criteria contained in the Master
        Lease for determining whether the costs at issue are properly includable as
        credits for appellant pursuant to this accounting. Thus, to be eligible, a
        documented cost must be related to RRDA's responsibilities under the "O&M
        Plan (exh. D)."

                                             6
"additional consideration due, if any, to satisfy the annual Fair Market Value
requirements" (offset) and if appellant's expenditures exceed the Fair Market Value rent,
the Army and RRDA agree that the expenditures would be carried over to the subsequent
years and continue to carry over until such time as all expenditures have been applied to
consideration due or subsequent purchase of The Property. (R4, tab 3 at 36-37)

        18. Condition 3.g. provides:

               It is understood that taxes, insurance and common area
               maintenance are the Lessee's responsibility and will not be
               considered as valid consideration during the annual
               accounting period. However, for those existing tenants
               described in Condition No. 3.a., any verifiable costs of
               taxes, insurance and common area maintenance and any
               other offsets agreed to by the Lessee and the District
               Engineer, which are directly or indirectly (pro-rata share)
               attributable to the existing tenants, will be considered
               allowable offsets, as described in Condition No. 3.b.

(R4, tab 3 at 37)

        19. Condition 8 of the Master Lease states in part:

               Except as otherwise provided in this Lease and except for
               (1) the environmental condition of the Leased Premises as
               reflected in the Environmental Baseline [Study's] (EBS's)
               dated August 1998, and November 1998, prepared by
               Plexus Scientific Corporation, attached hereto and made a
               part hereof as Exhibit E; and (2) obligations imposed under
               the Comprehensive Environmental Response,
               Compensation, and Liability Act (42 U.S.C. 9601 et seq.,
               hereinafter ("CERCLA"), the Leased Premises, including
               all improvements located thereon, is leased "AS IS" and
               "WHERE IS" without representation, warranty, or
               guaranty by the Lessor as to the quantity, quality,
               character, title, condition, size or kind, or that the same is
               in condition or fit to be used for the purpose for which
               intended, and no claim for allowance or deduction upon
               such grounds will be considered unless the damage under
               such claim is the result of an act or omission of the Lessor
               or an agent of the Lessor ....

(Stip. ii 31; R4, tab 3 at 3 8)


                                             7
       20. Condition 11, "PROTECTION OF PROPERTY," provides that RRDA "shall
keep the premises in good order and in a clean, safe condition by and at the expense of
the Lessee" and assume responsibility for any damage caused by Lessee's or its
sublessee's activities on INAAP (R4, tab 3 at 41). "The Lessor shall be responsible only
for any damages to property, which occurs due to the Lessor's activities" (id.).

       21. Condition 12, "INSURANCE," subparagraph a. provides that the Lessee shall
obtain comprehensive liability insurance in the amount of no less than $1,500,000 for
"bodily injuries or death resulting therefrom, property damage, or both ... resulting from
the operations of the Lessee under the terms of this Lease" (R4, tab 3 at 41).
Subparagraph 12.f. reads, "Environmental protection is addressed in Condition No. 21,
CERCLA REMEDIATION, ARMY LIABILITY AND ENVIRONMENTAL
PROTECTION" (id. at 43).

        22. Condition 14, "HOLD HARMLESS AND INDEMNITY," provides that
except as otherwise expressly provided in the Master Lease, Condition 14.b. provides that
RRDA assumes "all risks of loss or damages to property or injuries or death to persons
which may arise from or be attributable or incident to the condition or state of repair of the
Leased Premises after the commencement date of the [Master Lease], or [appellant's]
possession and/or use and occupation of the Leased Premises, or [appellant's] operations
conducted under this Lease" (stip. ~ 35; R4, tab 3 at 44). Per Condition 14.d., this hold
harmless and indemnification does not apply to damages, claims, suits, liabilities,
judgments, costs, expenses and attorney's fees resulting from the negligence or willful
misconduct of the Army or its officials, officers, agents, employees or contractors; from
activities undertaken by the Army in relation to environmental remediation of the
property; or from the Army's activities on the property for which the Army would
otherwise be responsible (id.).

       23. Condition 14.e. of the Master Lease states:

              The Lessor recognizes and agrees, as set forth in by [sic]
              Section 330 of Public Law 102-484,Plas amended, to hold


7
    SEC. 330, INDEMNIFICATION OF TRANSFEREES OF CLOSING DEFENSE
        PROPERTY.

                (a) IN GENERAL.-(1) Except as provided in
              paragraph (3) and subject to subsection (b), the Secretary
              of Defense shall hold harmless, defend, and indemnify in
              full the persons and entities described in paragraph (2)
              from and against any suit, claim, demand or action,
              liability, judgment, cost or other fee arising out of any

                                            8
              harmless, defend, and indemnify in full [appellant] and its
              employees, agents, contractors, subcontractors, Lessees,
              sub-lessees, transferees, successors and assigns from and
              against any suit, claim, demand or administrative or
              judicial action, liability, judgment, cost or other fee arising
              out of any claim for personal injury or property damage
              (including death, illness, or loss of or damage to property
              or economic loss) that results from, or is in any manner
              predicated upon, the release or threatened release of any
              hazardous substance, pollutant or contaminant, or
              petroleum or petroleum derivative as a result of the
              Lessor's activities on the Property. This indemnification
              does not apply to the extent there is a release or threatened
              release which Lessee, its employees, agents, contractors,
              subcontractors, Lessees, sub-lessees, transferees,
              successors and assigns caused or contributed to ....

(Stip. ii 36; R4, tab 3 at 44-45) The parties stipulated that the Army's position on the
Section 330 Indemnity Provision (Condition 14.e.) is that since the property was not
closed pursuant to a base closure law, it was ultra vires and invalid as a matter of law
(stip. ii 37). The Army has admitted that sometime between May 2003 and June 2004
the Army informed appellant that it would not honor Condition 14.e. (app'x to app.
Rule 11 br., answer to interrogatory No. 8). No deeds transferring The Property
contain any reference to this "Section 330 Indemnity" (stip. ii 38).

       24. The record includes an affidavit from Mr. Elliott (app. br., appx. 1).
Mr. Elliott was the Executive Director of RRDA and primary negotiator during the
negotiations with the Army for the Interim Lease and Master Lease (id. ii 6). "RRDA's
potential liability for environmental issues on The Property was of particular concern to
RRDA and the Army" (id. ii 8). Mr. Elliott recalled that RRDA "pushed for stronger
environmental protection by the Army for the portion of the ammunition plant we were
negotiating to receive" (id. ii 10). In paragraph 11, he recalled that they "insisted that the
Master Lease include an environmental indemnity in light of all of the concerns that arose
during the Interim Lease. According to Mr. Elliott RRDA wanted an environmental


              claim for personal injury or property damage (including
              death, illness, or loss of or damage to property or economic
              loss) that results from, or is in any manner predicated
              upon, the release or threatened release of any hazardous
              substance or pollutant or contaminant as a result of
              Department of Defense activities at any military
              installation (or portion thereof) that is closed pursuant to a
              base closure law.

                                             9
indemnity and Condition 14.e. was included in the Master Lease after RRDA requested it
and the Army agreed to insert it." (Id. ii 11) Mr. Elliott believed that the State oflndiana
had received the indemnity protection of a provision like 14.e. in the documents
concerning another transfer of property (id. ii 11 ). Mr. Elliott's affidavit establishes that
RRDA would not have entered into the Master Lease without Condition 14.e. (id. ii 13).

       25. In its reply brief the Army included an affidavit by Mr. Dupaquier who
participated in the negotiation of the Interim and Master Lease with RRDA on behalf of
the Army (gov't reply br., attach. 1). Mr. Dupaquier responded to Mr. Elliott's affidavit.
Concerning paragraph 11 of Mr. Elliott's affidavit, he disagreed that the Army provided
indemnification to the State of Indiana but was silent as to Mr. Elliott's assertion that
RRDA insisted that indemnification be added to the Master Lease and the Army agreed
to add paragraph 14.e. (id. ii 3.c.). Thus, we find as fact that during negotiations of the
Master Lease, RRDA and the Army had a "meeting of the minds" that the Army would
provide environmental hazard indemnification for RRDA, and the parties agreed on
Condition 14.e.

     26. Condition 21, "CERCLA REMEDIATION, ARMY LIABILITY AND
ENVIRONMENTAL PROTECTION," notifies appellant:

                      a. Pursuant to Sections 120(h) (1) of CERCLA, as
              amended, 42 U.S.C. Section 9629 (h) (1), Lessor hereby
              notifies Lessee that: ( 1) hazardous substances were stored,
              released, and disposed on the Leased Premises so as to
              exceed the time period or quantity limits established by
              40 CFR Part 373 for notification (for the purpose of this
              Lease, "hazardous substances" shall have the same
              meaning as section 101(14) of CERCLA); (2) available
              information regarding the type, quantity, and location of
              such substances and actions taken is at Exhibit J, attached
              hereto and incorporated herein; (3) except as indicated by
              this table at Exhibit J, there is no evidence indicating that
              hazardous substances were released on site.

                     b. Lessor hereby notifies Lessee that the white
              areas inside the heavy black lines depicted on Exhibit K
              are Category 1 properties as set forth in the EBS attached
              hereto as Exhibit E. Category 1 properties are those
              properties where no release or disposal of hazardous
              substances has occurred, including migration of these
              substances from adjacent areas.




                                             10
                       c. With regard to the Categories 2 through 7cs1
               properties that are subject to this Lease and also shown on
               Exhibit Kl 91, the Lessor assumes responsibility to take all
               response actions, consistent with the planned future use of
               the Leased Premises as a commercial or industrial park,
               that are necessary to protect human health and the
               environment with respect to any such hazardous substances
               existing on the Leased Premises as a result of the Lessor's
               or its contractors'.prior use ....



                       e. Except as otherwise provided by law, including,
               but not limited to CERCLA, the Lessor shall not incur
               liability for additional response action or corrective action
               found to be necessary after the date of lease unless the
               storage, release, or disposal of any hazardous substances
               were due to Lessor's activities, ownership, use, or
               occupation of the Leased Premises, or the activities of
               Lessor's contractors, and/or agents.

(R4, tab 3 at 49-51)

        27. Condition 37.c., "PROPERTY MANAGEMENT PLAN," of the Master Lease
states that RRDA may accomplish environmental restoration projects "as offsets, not to
exceed the Fair Market Value of the property, and to help accelerate development of the
industrial park and property conveyance" (stip. if 40; R4, tab 3 at 66-67).

The O&MPlan

       28. The Army's O&M Plan, included as exhibit D to the Master Lease, describes
the tasks and services developed by the Army for RRDA to fulfill the Army's
responsibility to preserve and protect The Property while in the ownership of the Army.
Paragraph I, Purpose of the O&M Plan states, in part:

               The purpose of this O&M Plan is to provide the
               surveillance and protection requirements to the facility to
               protect the Army's interests and liability. This document

8   The EBS does not have "Categories 2 through 7," it has "Class I, II, and III" (supp. R4,
        tab B at 1-1 ). There is no explanation for this in the record.
9   Exhibit K is a map with seven categories but does not define the categories and is
        largely illegible (supp. R4, tab E).

                                             11
               identifies the general requirements of maintenance services
               required at INAAP. Only minimal fire protection, road
               and grounds, real and personal property maintenance
               measures are required in addition to safety, security and
               environmental compliance to protect the Army's liability
               and interests until the facility is transferred.

(Stip. ,-i 26; R4, tab 4 at 72)

        29. Section D, "SECURITY," of the O&M Plan designates The Property as a
restricted controlled area and requires RRDA to provide all physical safety and security
for the leased premises 24 hours a day, 7 days a week (stip. ,-i 29; R4, tab 4 at 76).

       30. Section E, "ENVIRONMENTAL," of the O&M Plan includes detailed
requirements related to appellant's environmental oversight and management of The
Property on behalf of the Army including hazardous waste management, permitting,
reporting, training, and payment of fees to ensure compliance with various environmental
laws (stip. i-f 30; R4, tab 4 at 79). The O&M Plan requires RRDA to "conduct an
environmental program which shall include, but is not limited to, establishing,
developing, and implementing policies, objectives, priorities, procedures, and assigning
responsibility for complying with an Environmental Quality Program which is designed
to effectively and efficiently manage and control environmental pollution" (stip. if 30;
R4, tab 4 at 80, if 2.1.). Section E also contains the following:

                      2.2. INAAP RA will identify, locate, and document
               all INAAP environmental problems associated within the
               INAAP RA's operations. The INAAP RA will establish
               plans in accordance with and comply with all applicable
               Federal, state, and local environmental laws, regulations,
               and executive orders. INAAP RA will comply with all
               applicable Department of the Army policies as set forth in
               AR 200-1 and AR 200-1 and supplements.

                       2.3. INAAP RA will provide appropriate
               administrative and technical support to the District
               Engineer, Commander's Representative, Federal, State or
               local regulatory agency in conducting specific or multi-
               media audits, inspections and/or surveys. INAAP RA will
               correct and/or respond to any violations or deficiencies
               cited and/or identified by the District Engineer,
               Commander's Representative, and/or Federal, State or
               local regulatory agencies during planned and/or unplanned
               inspections. Corrective actions will be coordinated with


                                           12
              the District Engineer and Commander's Representative.
              The INAAP RA shall be responsible for the payment of
              any and all fines, penalties and costs resulting from actions
              or inaction by themselves and their tenants.



                     2.5. INAAP RA shall provide to the Commander's
              Representative through the District Engineer, all
              information needed to initiate budgeting documents
              required to prepare the Army's Environmental Program
              Requirements Report (See Attachment 3). This will
              include information to correct existing or potential
              violations of Federal, State, or local environmental laws,
              regulations, Army regulations, and Executive Orders. The
              Army will seek funding to correct identified deficiencies
              outside the terms of the O&M Plan. Unless specifically
              directed by the leasing officer, use of facilities shall be at
              the discretion of the lessee. The correction of deficiencies
              will be funded by the Army on a case-by-case basis,
              subject to the availability of funds.

(R4, tab 4 at 80-81)

        31. On 27 August 2004, RRDA sent a letter to William Birney, then Deputy
Assistant Secretary of the Army, that requested an amendment to the Master Lease that
"protects the Development Authority from all costs, losses, and expenses which arise
from or are related to environmental conditions of the property which existed prior to
conveyance of title" and suggested that these protections be accomplished by providing a
credit against the purchase price for conveyed property for expenses that occur within ten
years of conveyance of title. RRDA stated in the letter its position that:

              The need for this protection became apparent after the
              recent episode between the Army and Chryso (a tenant).
              In this situation, the Army leased property to Chryso in
              1994 and ordered the company to cease operations in 2003
              after it concluded some of the leased premises might be
              contaminated. An effort was made by the Army to
              associate [appellant] with liability for damages during this
              incident. Therefore, it is both justified and necessary that
              any such costs, losses, or damages be deducted from the
              purchase price if they occur.



                                            13
(Stip. ii 47; supp. R4, tab Rat 2) RRDA also requested that credits against acquisition
costs be provided for "the costs of environmental risk insurance to protect against adverse
environmental conditions not known to the Army or Development Authority at the time
of the Master Lease" (id. at 3).

      32. The Army, through the then-new Deputy Assistant Secretary of the Army,
Joseph W. Whitaker, responded to appellant's letter of 27 August 2004 by letter dated
27 October 2004, stating in relevant part:

                 3.   Provide Further Protection Against Losses from
                      Environmental Conditions-

                      You requested that the Army provide a credit against
                 the purchase price for all costs, losses, and expenses
                 related to pre-transfer environmental conditions that occur
                 within ten years after conveyance of title. Prior to
                 transferring property, the Army is required to complete all
                 remedial action necessary to protect human health and the
                 environment. In addition, the Army will provide a
                 covenant to perform additional remediation found to be
                 necessary after the date of transfer. If there are personal
                 injury or property damage claims as a result of pre-transfer
                 environmental or explosive-safety conditions, Army
                 liability would be determined in accordance with the
                 Federal Tort Claims Act or other applicable law.
                 Therefore, the Army will not provide the RRDA an
                 "environmental conditions" credit.



                        F. Regarding environmental risk insurance, please
                 review Condition No. 21, CERCLA Remediation, Army
                 Liability and Environmental Protection of the Master
                 Lease. Prior to transferring property, the Army is required
                 to complete all remedial action necessary to protect human
                 health and the environment. In addition, the Army will
                 provide a covenant to perform additional remediation
                 found to be necessary after the date of transfer; therefore
                 environmental risk insurance is not an allowable expense.

(Stip.   ii 48; supp. R4, tab S)



                                              14
      33. RRDA responded to the Army's 27 October 2004 letter with a letter dated
1 November 2004, which included the following regarding environment liability and
environmental insurance:

              3. Protection from Losses for Environmental Conditions-
              We know the Army is liable for damages caused by the
              environmental conditions it created. We became
              concerned that the Army may be attempting to avoid its
              responsibilities for such liability as we observed its actions
              relative to Chryso (a tenant). This is why we are
              somewhat skeptical about the Army's follow through on
              meeting its environmental responsibilities and additional
              protection is being sought. We will withhold our judgment
              until we see how the Army resolves the Chryso issue. We
              may continue to ask for more protection if we are not
              satisfied with the Army's disposition of the Chryso matter.



              Further, the Master Lease provides that we be covered by
              liability insurance in an amount not less than that which is
              "prudent, reasonable, and consistent with sound business
              practices." Therefore, we conclude that no prudent
              business would accept title to an ammunition plant without
              environmental liability insurance and that the payment for
              such insurance is an allowed expense under the terms of
              the Master Lease.

(Stip. ii 49; supp. R4, tab Tat 1-2)

        34. The Army responded to Appellant's 1November2004 letter with a letter
dated 14 January 2005, which restated the Army's previous response regarding
environmental liability as follows: "If there are personal injury or property damage
claims as a result of pre-transfer environmental or explosive safety conditions, then Army
liability would be determined in accordance with the Federal Tort Claims Act or other
applicable law." With respect to environmental insurance, the letter referenced
paragraph F of the Army's 27 October 2004 letter. (Stip. ii 50; supp. R4, tab U at 1)

RRDA Purchases Environmental Hazard Insurance

      35. After concluding that environmental insurance was RRDA's only
remaining alternative to mitigate the risks it was now facing, on or about September
2003, RRDA hired an environmental insurance broker to assist in the purchase of an


                                            15
environmental liability insurance policy. RRDA purchased a policy from Zurich
Environmental with an effective date of 29 April 2005 and a ten-year term of coverage
for pre-existing unknown environmental conditions including munitions and
explosives of concern (MEC), unexploded ordnance, and concussive risk. (Stip. ~ 51;
supp. R4, tab W; app. br., app'x 1, Elliott aff. ~~ 15-19_)

       36. Policy No. REL 9028576-00 provided $25,000,000 liability for three areas
of coverage:

             COVERAGE A: FIRST PARTY CLEANUP DISCOVERY

             We will pay on behalf of an "insured" any "cleanup costs"
             required by "government authority" as a result of a
             "pollution event" on, at or under a "covered location" that
             is first discovered by the "insured" during the "policy
             period", provided that the "claim" is reported to us in
             writing during the "policy period", or any applicable
             extended reporting period. Coverage for "claim(s)" due to
             changes in "governmental authority" during any applicable
             extended reporting period is set out in EXTENDED
             REPORTING PERIODS (Section V.).

             COVERAGE B: THIRD PARTY POLLUTION LIABILITY

             We will pay on behalf of an "insured" any "loss" caused
             by a "pollution event" on, at, under or coming from a
             "covered location" that an "insured" is legally obligated to
             pay as a result of a "claim" first made against the "insured"
             during the "policy period", provided that the "claim" is
             reported to us, in writing, during the "policy period", or
             any applicable extended reporting period.



             COVERAGE C: MEC LOSS LIABILITY

             We will pay on behalf of an "insured" any "MEC loss"
             caused by "munitions and explosives of concern" present
             on or in the soil, on or inside structures, or below the
             surface of the "covered location(s)" prior to the effective
             date of this policy, including "MEC loss" as a result of the
             explosion of the above-referenced "munitions and
             explosives of concern", that an "insured" is legally


                                          16
               obligated to pay as a result of a "claim" first made against
               an "insured" during the "policy period", provided that the
               "insured" reports the "claim" to us, in writing, during the
               "policy period", or any applicable extended reporting
               period.

(R4, tab Wat 1, 2of15) 10 The policy also included section IV, "EXCLUSIONS," A
through HH (id. at 6-9 of 15).

Due Diligence, Boundary Survey & Security Gate

       37. The parties stipulated to the following: "Appellant procured the services of
professional engineers to review the explosive conditions of the Property and related
documentation and corrective action plan" (stip. ii 34 ). This is referred to as the "Due
Diligence" contract. The Due Diligence contract with CH2M HILL, Inc., is attached to a
7 March 2013 letter from RRDA to the Army (R4, tab 7). The contract with CH2M HILL
was signed on 8 November 2004 (R4, tab 7 at 108), and is a time-and-material contract
with a not-to-exceed amount of $50,000 (R4, tab 7 at 104, 110).

     38. In April 2005 RRDA procured a boundary survey for a portion of the property
known as parcel D2 (stip. ii 28).

       39. On 10 January 2012 RRDA submitted its annual income and expenses for the
period 1 January 2005 through 31 December 2005 (stip. ii 55). 11 On 7 February 2013 the
Army sent its reconciliation of income and expenses under the Master Lease for the
period 1 January through 31 December 2005. The reconciliation "disallowed" the
following costs:

               ( l .a.) Due Diligence                        $10,036.00
               (2.a.) Parcel Boundary Surveys                   $840.00
               (3 .a.) Frontage Road & Utilities              $5,147.00
               (4.a.) Frontage Road & Utilities              $14,500.00
               Environmental Liability Insurance          $1,019,875.00
               Environmental Insurance Broker Fee           $129,350.00

(R4, tab 6)

      40. By letter dated 7 March 2013, RRDA responded to the Army's denial of
expenses stating:

10
     The main policy is the last 15 pages of Rule 4, tab W.
11
     We do not know why the "annual" submission in 2012 is for the year 2005, but it is
        supported by the record (R4, tab 6).

                                            17
             1.a. Due Diligence - $10,036.00; this is a continuation of
             expenses related to a contract that was carried over from
             and approved in 2004. The purpose of this expense was to
             insure RRDA's compliance with regulations concerning
             existing explosive manufacturing and storage operations
             located on Army owned property. See the attached general
             ledger and associated contract marked Attachment l .A.

             2.a. Parcel Boundary Survey - $840.00; this survey
             expense was required to correct the property line
             description on the pending transfer of Parcel D2. See
             attached general ledger marked as Attachment 2.A.

             3.a. Frontage Road & Util - $5,147.00; this expense is
             related to the relocation of the security gate. See attached
             general ledger marked as Attachment 3 .A.

             4.a. Frontage Road & Utility - $14,500.00; this expense
             was necessary to insure proper operation and lighting of
             the security gate. This amount also included $2,000.00 for
             security/crisis management training for the proper
             supervision of security operations associated with Army
             owned property. See attached general ledger marked as
             Attachment 4 .A.

(Id. at 96) The attached general ledger entry for the period 1 January 2005 to
31December2005 for "Due Diligence" indicated a debit amount of$38,918.83, a credit
amount of $28,883.20, and a balance of $10,035.63 (id. at 98). The claimed $10,036 is
simply the balance rounded up. Also attached to the letter are copies of checks from
RRDA to CH2M HILL for $36,512.72, dated 18 January 2005; and $2,406.11, dated
21March2005, that total $38,918.83 (id. at 99, 102). The general ledger for "Parcel
Boundary Surveys" shows the $840.00 (id. at 113), and the invoice for that amount has a
handwritten entry, "South of Fairgrounds - Preparation to convey to RRDA eventually-
cleared up property line question" (id. at 114). The general ledger entry for: "Frontage
Rd. & Util Imp" shows $5,147.30 but it is one of four entries totaling $26,554.30 that
appear to be associated with the security gate relocation. There is no credit amount for
this activity. (Id. at 116) In the letter, RRDA requested that the Army reconsider its
disallowance of appellant's 2005 expenditures under the Master Lease and requested a
contracting officer's final decision as contemplated in the Contract Disputes Act
applicable to the Master Lease and certified its claim for a credit of $1,179,748 against
rental payments (stip. if 57; R4, tab 7 at 97).



                                          18
       41. On 1August2013, the Army's contracting officer issued a contracting
officer's final decision denying all but $2,000 of the expenditure amount, which $2,000
the Army agreed to deduct from "the amount owed as rent for 2005" and finding that the
remaining expenditures "were not eligible for reimbursement to RRDA as a credit under
the lease." (R4, tab 1 at 1, 9)

      42. By letter dated 24 October 2013, RRDA filed a timely notice of appeal with
the Board. On 25 October 2013, the Board docketed the appeal as ASBCA No. 58981.

                                       DECISION

Contentions of the Parties

       The dispute over environmental insurance constitutes the majority of the dollar
amount ofRRDA's claim. RRDA argues that even though the indemnification clause
may be unenforceable as a violation of the Anti Deficiency Act (ADA), since it was a
basis of the bargain, the Army breached the contract when it reneged on the
indemnification and refused to modify the contract to make alternative arrangements
to ensure RRDA did not assume the risks previously covered by Condition 14.e .. The
Army is therefore liable for the cost of insurance needed to replace the protections lost.
As part of this argument RRDA argues it is entitled to equitable reformation, and that
the Army breached its implied duty of good faith and fair dealing. RRDA also claims
costs for environmental "due diligence" services, a parcel boundary survey, and the
relocation of a security fence.

       The Army counters that the insurance was unnecessary because it was already
obligated to provide protection to RRDA by the MOA, Master Lease, O&M Plan,
FTCA, CERCLA and ITCA. The Army reasons that is should not be liable for the
cost of insurance that duplicated the protections already in place. The Army argues
that RRDA is responsible for the costs of the environmental "due diligence" services, a
parcel boundary survey, and the relocation of a security fence.

RRDA 's Environmental, Munitions and Explosives Liability Insurance

Indemnification Clause 14.e.

       We have found that during negotiations of the Master Lease, RRDA and the
Army had a "meetings of the minds" that the Army would indemnify RRDA and
included Condition 14.e. in the lease to provide for this situation (finding 25). The
parties are in agreement that the Indemnification Clause was unenforceable as it
violated the ADA (gov't reply br. at 10, attach. 2). We agree with the parties that the




                                            19
Indemnification Clause is unenforceable. 12 Therefore, there is no need of the Board to
discuss the ADA and the enforceability of the Indemnification Clause.

Insurance Provisions of the Master Lease

       Since the majority of the amount claimed is for insurance costs, we first look at the
specific provisions relating to insurance in the Master Lease to ascertain if the contract
allows a credit of such costs towards rent. The first mention of insurance in the Master
Lease is in Condition 3 .g. where "taxes, insurance and common area maintenance are the
Lessee's responsibility" and not to be offset from rent except for insurance "attributable"
to tenants (finding 18). Condition 12, Insurance, subparagraph a. of the Master Lease
required RRDA to purchase "comprehensive liability insurance" covering risks
associated with appellant's operation on INAAP. Subparagraph f. excepts environmental
protection from the comprehensive insurance and refers to Condition 21, CERCLA
Remediation, Army Liability and Environmental Protection. (Finding 21)

         RRDA argues that the insurance referred to in Condition 3 .g. is not limited to
'"comprehensive liability insurance' intended to protect against claims 'resulting from
operations of the Lessee"' as is the insurance required in Condition 12 (app. br. at 49). It
is true that the word "insurance" in Condition 3.g. is not qualified as in Condition 12.
However, it is qualified by the requirement, "which are directly or indirectly (pro-rata
share) attributable to the existing tenants" (finding 18). RRDA argues that it purchased
environmental hazard insurance "to protect itself and the tenants" 13 from damages
associated with "preexisting contamination during Appellant's operation of the Property"
(app. br. at 51). RRDA then concludes, "The overwhelming benefit of the environmental
insurance purchased by Appellant is attributable to existing tenants on the Property"
(id.). 14 The Army counters with, "In order to be considered 'attributable to existing
tenants,' the need for environmental insurance would have to be caused by existing
tenants" (gov't reply br. at 28). We agree with the Army's interpretation. We do not see
how the insurance purchased by RRDA benefits tenants. Even if it did, RRDA's
interpretation that "benefit" is the equivalent of "attributable to existing tenants" is not
within the "zone of reasonableness" and is not a reasonable second interpretation. States
Roofing Corp. v. Winter, 587 F.3d 1364, 1369 (Fed. Cir. 2009). Accordingly we


12
     "[A]bsent an express provision in an appropriation for reimbursement adequate to
        make such payment, [the ADA] proscribes indemnification on the grounds that
        it would constitute the obligation of funds not yet appropriated." Shell Oil Co.
        v. United States, 751F.3d1282, 1299 (Fed. Cir. 2014) (quoting Cal-Pac. Utils.
        Co. v. United States, 194 Ct. Cl 703, 715 (1971)).
13
     We note that the tenants are not listed in the policy as the "insured" (supp. R4,
        tab Wat 1 of 1).
14
     We agree with RRDA's argument that insurance does not require District Engineer
        approval as does "other offsets" in Condition 3.g. (app. br. at 49-51).

                                            20
conclude that RRDA's environmental hazard insurance is not within the "existing
tenants" exception in Condition 3.g. and therefore not allowed as an offset by Condition
3.f. (findings 17-18).

        We interpret Condition 12.f., "Environmental protection is addressed in Condition
No. 21, CERCLA REMEDIATION, ARMY LIABILITY AND ENVIRONMENTAL
PROTECTION" to exclude environmental contamination from the mandatory insurance
required by Condition 12.a. (finding 21). We interpret the factthat environmental liability
is specifically excluded from Condition 12, Insurance, to mean that the Master Lease
neither prohibits nor demands insurance to cover environmental contamination and is
silent on the matter of environmental hazard insurance cost as an offset from the rent.

Appellant's Argument

       RRDA argues that the ADA is not a bar to its recovery of environmental insurance
costs as a credit against Fair Market Rent and in support of that argument cites several
cases (app. br. at 28-35). 15 We have reviewed those cases and conclude that their facts
are not analogous to the facts in the present appeal.

Equitable Reformation

         The Federal Circuit has provided guidance on the availability of reformation:

                      Reformation of a written agreement on the ground
               of mutual mistake is an extraordinary remedy, and is
               available only upon presentation of satisfactory proof of
               four elements.

                      ( 1) the parties to the contract were mistaken in their
                      belief regarding a fact;

                      (2) that mistaken belief constituted a basic
                      assumption underlying the contract;

                      (3) the mistake had a material effect on the bargain;
                      and




15
     National Presto Industries, Inc. v. United States, 167 Ct. Cl. 749 (1964); RCS
         Enterprises v. United States, 57 Fed. Cl. 590 (2003); Salazar v. Ramah Navajo
         Chapter, 132 S. Ct. 2181 (2012); South Carolina Public Service Authority,
         ASBCA No. 53701, 04-2 BCA ~ 32,651.

                                            21
                       (4) the contract did not put the risk of the mistake
                       on the party seeking reformation.

National Australia Bank v. United States, 452 F.3d 1321, 1329-30 (Fed. Cir. 2006). 16
Proof of the elements required to support reformation must be proven by clear and
convincing evidence. Id.

        RRDA argues that it is entitled to "equitable reformation" because the parties'
belief that INAAP was closed pursuant to a base closure law providing for
indemnification was mistaken, stating that "[a]t the time the Government and Appellant
executed the Master Lease both were mistaken in their belief that the Property was closed
pursuant to a base closure law" (app. br. at 46). This is an important point because the
success ofRRDA's argument depends on there being a mistake of fact, not a mistake of
law. Reformation is not available ifthe mistake is one oflaw. AECOM Government
Services, Inc., ASBCA No. 56861, 11-1 BCA, 34,667 at 170,773 (post-award change in
tax law); Safety Training Systems, Inc., ASBCA Nos. 57095, 57166, 14-1BCA,35,509
at 174,054 (post-award increase in shipping costs). Mistakes oflaw cannot form the
basis for reformation:

                       GD characterizes the alleged mistake as one of law,
                not fact, and views the issue as one that is ripe for decision.
                We agree with GD that the mistake alleged by the
                Government is one of law. In the absence of unusual
                circumstances, however, mistakes of law cannot form the
                basis for reformation. TL. Roof & Associates Constr. Co.
                v. United States, 28 Fed. Cl. 572, 577 (1993). No unusual
                circumstances are present here and we find against the
                Government on its mutual mistake theory as a matter of
                law. [Citation omitted]

General Dynamics Corp., ASBCA No. 49339, 97-2 BCA, 29,167 at 145,030-31.

       The record provides little to assist us in our consideration of the nature of the
mistake other than the language of the Master Lease. Based on that language, we
cannot accept RRDA's contention that the parties were "mistaken in their belief that
the Property was closed pursuant to a base closure law" (arguably a mistake of fact)
when the Master Lease itself clearly stated that it was authorized by Public Law

16
     Another Federal Circuit case cited in cases relied upon by RRDA adds another
        basis for reformation, violation of a law or regulation intended to benefit
        contractors. LaBarge Products, Inc. v. West, 46 F.3d 1547, 1550 (Fed. Cir.
        1995). We need not discuss this line of cases because it is self-evident that the
        ADA is not intended to benefit contractors.

                                              22
No. 105-261, Section 2843, and not the base closure law (finding 14). This leads us to
the conclusion that the alleged mistake was the Army's apparent belief it was
authorized by the base closure law to include the indemnification, not that the INAAP
was closed pursuant to base closure law. This is a mistake of law.

      Additionally, it is RRDA's burden to prove the elements necessary for
reformation. RRDA assumes, without discussion or analysis, that the mistake was a
mistake of fact. We have found otherwise. RRDA failed to carry its burden,
reformation is not available in this appeal.

Duty of Good Faith and Fair Dealing

        Next RRDA argues that the Army breached the implied obligation of good faith
and fair dealing. We agree such an obligation exists. The alleged breach was the Army's
failure to "mitigate its invalidation of the Condition 14.e Indemnity and repeatedly
refused Appellant's requests to renegotiate the terms of the Master Lease" (app. br. at
35). RRDA relies on Comptroller General decisions for the proposition that "the
Government has a duty to take all reasonable steps to mitigate an ADA violation as soon
as the violation is identified" (app. br. at 35). RRDA misconstrues what "mitigation"
means in this context. In both decisions cited by appellant, 55 Comp. Gen. 768,
B-132900 and B-223857, 17 the suggested mitigation was termination for the convenience
of the government. Clearly the "mitigation" is ending the ADA violation not mitigating
the effect of that action on the contractor as suggested by appellant. 18 The Army
mitigated the ADA violation when it stated Condition 14.e. was illegal and would not be
enforced. The Army did not violate its duty of good faith and fair dealing.

FTCA,CERCLAand!TCA

        In response to RRDA's 27 August 2004 request for an amendment to the master
lease to replace the protections afforded by the illegal indemnification (finding 31 ), the
Army, in denying the request, took the position that RRDA was protected by the Federal
Tort Claims Act (FTCA) and CERCLA (finding 32). On 1 November 2004, RRDA
responded that while they "know the Army is liable for damages caused by the
environmental conditions it created" they were "somewhat skeptical" that the Army
would live up to its obligations (finding 33). We do not consider RRDA's being
"skeptical" that the Army would live up to its obligations justifies granting RRDA an
offset from the rent for insurance that duplicates the protection afforded by the Army.

    In its brief, RRDA argues that the protections afforded by the FTCA, the
CERCLA, and the Indiana Tort Claims Act (ITCA) do not provide comprehensive

17
     This decision does not have an associated Comp. Gen. cite.
18
     Appellant does not suggest that a termination for convenience is a remedy it seeks.

                                            23
coverage as did the indemnification in Condition 14.e. (app. br. at 37). RRDA argues
that limitations in the FTCA's protections exposes it to risk that would have been covered
by the indemnification in Condition 14.e. (app. br. at 37-38). Similarly, RRDA argues
that CERCLA is a limited waiver of sovereign immunity. RRDA seems particularly
concerned that CERCLA does not impose any time constraints on the Army for
remediation. (App. br. at 38-39) RRDA refers to the ITCA as a "red herring" and we
tend to agree (app. br. at 39). Significantly, the Army agrees that these laws do not
"provide the same protection from liability that an indemnification agreement would"
(gov't reply br. at 14-15). The Army's position is that these laws "provide a broad range
of protections, and that Appellant overstates the potential liability to which it is subjected
without the protection of Condition 14.e. of the Master Lease" (id. at 15). RRDA argues
that the difference in coverage that was lost justifies a credit for the entire insurance
premium. RRDA argues, "the Government's indifference to Condition 14.e. of the
Master Lease violates the fundamental principle of contract interpretation that contracts
must be read to give meaning to all provisions and not render any provisions superfluous"
(app. br. at 40) (citations omitted). We agree with this well-known tenet of contract
interpretation. However, we also agree with the Army's reply, "principles of contract
interpretation [do not] require meaning be given to otherwise illegal and unenforceable
provisions" (gov't reply br. at 18). RRDA's argument seems to assume that the ADA
violation is somehow irrelevant (app. br. at 28-35). We found above that Condition 14.e.
was illegal and that the cases relied upon by RRDA to support its conclusion that the
illegality did not matter in fact did not support that conclusion.

       The important point we take from these arguments is that both parties agree that
indemnification Condition 14.e. provided RRDA greater protection from environmental
damage caused by the Army's activities on INAAP than it derives from the MOA, Master
Lease, O&M Plan, FTCA, CERCLA and ITCA.

The O&MP!an

        RRDA argues that its insurance premiums and broker's fee are authorized costs to
perform the requirements of the contract's O&M Plan and should be allowed as an offset
to rent under Condition 3.f. (app. br. at 41-45). It is correct that by Master Lease
Condition 3.b. RRDA assumed responsibility for the O&M Plan and Condition 3.f.
provided for a credit against rent for the costs of appellant's performance of the
requirements of the O&M plan (findings 15, 17). RRDA points to Master Lease
Condition 11, Protection of Property, and O&M Plan section E, Environmental,
paragraph 2., INAAP RA Requirements, as the basis for its right to offset its
environmental insurance costs (app. br. at 44). Condition 11 placed responsibility on
RRDA for damage caused by RRDA or its sub-lessee's activities on INAAP (finding 20).
The O&M Plan section E, paragraph 2.1., requires RRDA to "conduct an environmental
program which shall include, but is not limited to, establishing, developing, and
implementing policies, objectives, priorities, procedures, and assigning responsibility for


                                            24
complying with an Environmental Quality Program which is designed to effectively and
efficiently manage and control environmental pollution" (finding 30). Paragraph 2.2.
requires RRDA to "establish plans in accordance with and comply with all applicable
Federal, state, and local environmental laws, regulations, and executive orders" (id.).
Paragraph 2.3. requires RRDA to "correct and/or respond to any violations or
deficiencies cited and/or identified by" various state and Federal entities and be
"responsible for the payment of any and all fines, penalties and costs resulting from
actions or inactions by themselves and their tenants" (id.). These provisions are very
broad and give RRDA great discretion to determine how best to fulfill its obligations
under the O&M Plan. As we stated above, we find nothing in the Master Lease or O&M
Plan either directing or prohibiting the purchase of environmental hazard insurance as
part ofRRDA's performance of its obligations under the O&M Plan. There is nothing in
the Master Lease or O&M Plan that requires RRDA to self-insure. We see no reason
why, given the broad discretion afforded to RRDA, that environmental hazard insurance
cannot be part of its performance of the Master Lease and O&M Plan's requirements and
therefore provide an offset to rent.

Appellant's Environmental, Munitions and Explosives of Concern Liability Insurance Policy

         The insurance policy purchased by RRDA is a complicated document (R4, tab W
at 1 of 15). For our purposes we need only understand that there are three general
liabilities covered. Coverage A is for "FIRST PARTY" cleanup costs where the insured
(RRDA) is "required by 'government authority'" to pay for cleanup resulting from a
"pollution event" that is "first discovered by the 'insured' during the 'policy period."'
We understand this to cover contamination caused by RRDA and its tenants. Coverage B
is for "THIRD PARTY POLLUTION LIABILITY" caused by a "pollution event" for
which RRDA is "legally obligated to pay." Coverage C is for explosive loss liability for
a loss RRDA is "legally obligated to pay." We understand Coverage B and C to cover
contamination caused by the Army and its tenants. An extensive list of exceptions
applies. (Finding 36)

Protection Provided by the Army

       We next consider the protection provided by the Army in the MOA, Master Lease,
O&M Plan, FTCA, CERCLA and ITCA. The MOA provided that the Army "shall remain
responsible" for loss or damage resulting from Army "activities" prior to RRDA leasing
INAAP (finding 6). The MOA required RRDA to indemnify the Army resulting from its
"undertakings" under the MOA, however, "hazardous substance, pollutant or contaminant,
or petroleum or petroleum derivative" on the property prior to the lease were excluded
from the indemnification (finding 7). The Army agreed to complete environmental
cleanup as required by CERCLA and "other applicable laws" (finding 9). The Army
provided a detailed Environmental Baseline Study detailing where environmental
contamination was likely to exist (findings I 0, 11 ). The "AS IS" and "WHERE IS" clause


                                          25
excludes damage resulting from "an act or omission of the Lessor or an agent of the
Lessor" (finding 19). The Protection of Property clause excludes damages caused by the
"Lessor's activities" (finding 20). The hold harmless agreement in the Master Lease
excludes liabilities resulting from Army negligence and from the Army's activities on the
property for which the Army would otherwise be responsible (finding 22). The Army
assumed responsibility for protecting human health and the environment from hazardous
substances existing on the property as a result of the Army's or its contractor's prior use
(finding 26). The O&M Plan required the Army to "seek funding to correct identified
deficiencies" relating to environmental violations (finding 30). We conclude that through
these provisions the Army provided RRDA significant protection from liability due to
environmental contamination caused by the Army and its tenants.

The Difference in Coverage between the Insurance and Army Protection

        We conclude that to the extent the insurance policy purchased by appellant covers
cleanup of Army-caused contamination, it duplicates protection already provided by the
Army in the MOA, Master Lease, O&M plan, FTCA, CERCLA and ITCA. We refer to
this as "duplicate coverage." Recall that the parties have agreed that the indemnification
clause, Condition 14.e., provided more protection to RRDA than the MOA, Master
Lease, O&M Plan, FTCA, CERCLA and ITCA. Therefore, we conclude that the
insurance covers more than this "duplicate coverage" for Army-caused contamination.
The insurance also covers environmental contamination caused by RRDA and its tenants.
Therefore, there is a "difference" in coverage between the "duplicate coverage" and the
insurance coverage that does not duplicate the Army's protections. As stated above,
RRDA purchased duplicate coverage based on speculation that the Army might not live
up to its obligations and we do not consider this expense to be the Army's responsibility.
However, we consider purchasing insurance for the "difference" to be within RRDA's
discretion to implement the O&M Plan and is an expense it may offset against the rent.

       We believe that this "difference" is a matter for quantum and competent evidence
as to what portion of the insurance premiums and broker fee is attributable to the
"difference." Since we are deciding only entitlement, we do not comment on this matter.

Due Diligence Costs

       RRDA states, "Appellant submitted the cost of $10,036.00 to the Army for these
environmental compliance services as credit against the Fair Market Rent" (app. br. at 23,
~ 63). RRDA contends that it is entitled to offset the $10,036.00 because the study was a
part of its performance of the O&M Plan section E, Environmental, paragraph 2., INAAP
RA Requirements (app. br. at 51-52). The Army contends that since it is obligated to
conduct remediation on the INAAP property it should not bear the cost of a study to




                                           26
assess if the Army is complying with its own regulations or to assess if its remediation
efforts are adequate (gov't hr., argument§ 11.) 19

       On 8 November 2004, RRDA entered into a time and material contract with
CH2M HILL to review the explosive conditions of the property. This is referred to as the
"Due Diligence" contract. (Finding 37) RRDA claimed $10,036.00 as an offset to rent
for due diligence work in 2005 but the Army disallowed the claim (finding 39). RRDA
objected to the disallowance, asked for reconsideration and a final decision in a 7 March
2013 letter. In the letter, RRDA referred to the $10,036.00 as a "continuation of
expenses related to a contract that was carried over from and approved in 2004." The
general ledger attached to the letter, with copies of two checks, proves that RRDA paid
CH2M HILL $38,918.83 for work on the contract. The general ledger indicated a credit
amount of $28,883.20. The claimed $10,036.00 is the difference between the total paid
of$38,918.83 and the credit amount of $28,883.20. (Finding 40)

        None of these payments are mentioned by either party in their briefs or reply
briefs. Neither party explained the meaning of the letter, the invoices, the checks, and
most importantly the general ledger entries. Therefore, we must take the documents at
face value and draw our conclusions as best we can. We conclude that the checks prove
that CH2M HILL was paid $38,918.83. The $10,036.00 is the difference between the
$38,918.83 paid and the $28,883.20 credit amount. What we do not know and cannot
decipher is ifthe credit amount means that the Army allowed a credit against rent of
$28,883.20 in 2004.

       Keeping the above in mind, we apply the same interpretation of the Master Lease
and O&M Plan to the "Due Diligence" claim as we did for the insurance costs. We found
that Master Lease Condition 11, Protection of Property, and O&M Plan section E,
Environmental, paragraph 2., INAAP RA Requirements "are very broad and give RRDA
great discretion to determine how best to fulfill its obligations under the O&M Plan."
Nothing in the Master Lease or O&M Plan limits RRDA's discretion to double check the
Army's efforts at INAAP. Therefore, we agree with RRDA that the Due Diligence
contract was within its discretion to determine how best to implement the O&M Plan and
the costs are eligible to be offset against rent.

Parcel Boundary Survey

        The parties stipulated that RRDA procured a parcel boundary survey in April 2005
(finding 38). The MOA states that RRDA shall pay for surveys "associated with the
transfer/conveyance of The Property" (finding 5). RRDA's 7 March 2013 letter states
that the "survey expense was required to correct the property line description on the
pending transfer of Parcel D2" (finding 40). The invoice includes a handwritten


19
     The Army Rule 11 brief does not have page numbers.

                                           27
comment that it was in "Preparation to convey" 20 (id.). RRDA characterizes the survey
as "necessary for Appellant to meet its obligations under the Master Lease by ensuring
that the costs of safety and security were separately allocated between the new Property
boundaries, which were creditable against Fair Market Rent, and the conveyed property,
which were the responsibility of Appellant" (app. br. at 53). On this rather meager record
we agree with the government that RRDA "attempts to re-characterize a disposal expense
as an O&M expense" (gov't reply br. at 33). RRDA is responsible for this expense and it
may not be offset as a credit against the rent.

Relocation of the Security Gate

       The Army disallowed $5,147.00 for relocation of a gate and $14,500 for electrical
work associated with the relocation of the gate (finding 39). It is unclear why the general
ledger for this work shows $26,554.30 whereas RRDA claims $17,647 ($5,147 +
$12,500). 21 In any event, the relocation of the gate was apparently necessitated by the
transfer to parcel D2. Since the gate is necessary to comply with the Master Lease and
O&M Plan requirements to protect and secure the property (findings 20, 28, 29), we
agree with RRDA that these costs are eligible to be a credit against the rent.

                                    CONCLUSION

       As discussed above, RRDA's appeals for the costs is sustained in part. The .
appeal is remanded to the parties to determine quantum in accordance with this opinion.

        Dated: 22 March 2016




(Signatures continued)




20
     We found nothing in the record explaining this entry.
21
     Of the $14,500, $2,000 was allowed thus reducing the claimed amount to $12,500
         (R4, tab 1 at 09).

                                           28
I concur                                        I concur




~#--
  ER
1MARK N. STEMP
Administrative Judge
                                                                CKLEFORD
                                                Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58981, Appeal of River
Ridge Development Authority, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          29